Citation Nr: 1804496	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-35 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1986 to July 1986 and on active duty from September 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011, May 2013, and June 2014 by Department of Veterans Affairs (VA) Regional Offices (ROs).

While the Agency of Original Jurisdiction originally denied service connection for a personality disorder, such issue has been recharacterized as entitlement to service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Following the AOJ's most recent adjudication of the Veteran's claims, his attorney submitted additional evidence with a waiver of AOJ consideration in December 2016.  38 C.F.R.§ 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012)


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran had no worse than Level II hearing in the right ear and no worse than Level II hearing in the left ear.

2.  In a final rating decision issued in August 2011, the RO denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.

3.  Evidence added to the record since the final August 2011 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.

4.  The Veteran's currently diagnosed mood disorder is aggravated by his service-connected tinnitus.

5.  The Veteran's currently diagnosed sleep apnea had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The August 2011 rating decision that denied service connection for a bilateral shoulder disorder is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103 (2011) [(2017)].

3.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for mood disorder, as secondary to service-connected tinnitus, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

As the Board's decision to grant service connection for mood disorder and sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with regard to such claims.

Pertinent to the Veteran's claim for an increased rating for his bilateral hearing loss and application to reopen his previously denied claim for service connection for a bilateral shoulder disorder, VA's duty to notify was satisfied by letter dated February 2014, which was sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was also provided with a VA examination in June 2014 in order to assess the nature and severity of his bilateral hearing loss.  Such examination is sufficient evidence for deciding the claim as it was based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met in regard to such claim.

The Board notes that the Veteran has not been provided with a VA examination in regard to his bilateral shoulder claim; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He filed the instant claim in August 2013, and argues that his bilateral hearing loss is more severe than as reflected by the currently assigned noncompensable rating.  Therefore, he contends that he is entitled to a higher rating for such disability. 
    
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.      § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In connection with the Veteran's claim, he was afforded a VA audiological examination in June 2014.  At such time, the Veteran reported that his wife indicated that his hearing was still poor even when wearing his hearing aid.  Upon audiological testing, he exhibited the following pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
40
50
39
LEFT
40
45
45
60
48

Word recognition testing revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometric test results equate to Level II hearing in the right and left ears, which equates to a noncompensable rating for bilateral hearing loss.  

Furthermore, while the Board has reviewed the VA and private treatment records on file, which reveal that the Veteran has been prescribed a hearing aid in July 2013 and reported difficulties in hearing his wife and television programming, and understanding speech in general, especially when a person is not facing him, such do not contain audiometric data reflecting a greater degree of hearing loss than as shown at the June 2014 VA examination.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms capable of lay observation, to include difficulties in hearing his wife and television programming, and understanding speech in general, especially when a person is not facing him, and poor hearing even with hearing aids, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable rating under VA's tables for rating hearing loss disabilities because such a determination requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's aforementioned reports of the difficulties resulting from his bilateral hearing loss.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In this regard, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Therefore, the Board finds that a compensable rating for bilateral hearing loss is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§4.3, 4.7. 

III.  Application to Reopen a Previously Denied Claim

The AOJ denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder in an August 2011 rating decision.  The Veteran did not enter a notice of disagreement as to such decision.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the August 2011 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103 (2011) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary.

For the purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 2011 rating decision, the AOJ considered the Veteran's statements, service treatment records, and post-service private and VA treatment records.  The AOJ denied service connection because the evidence did not establish that the Veteran's bilateral shoulder conditions were due to service.  In this regard, the AOJ noted that the Veteran was not treated for any shoulder condition while on active duty and was only diagnosed with shoulder conditions several years after he had separated from active duty service.  As such, the AOJ concluded that the record failed to establish that the Veteran's bilateral shoulder disorder either occurred in or was otherwise caused by service.  

The evidence received since the August 2011 rating decision includes lay statements from the Veteran and his family, which include the Veteran's repeated assertions that his bilateral shoulder disorder is related to service, and additional post-service private and VA treatment records, which reflect complaints of shoulder pain.  However, as the Veteran's assertions are duplicative of those at the time of the August 2011 rating decision, and the newly received records only show ongoing complaints referable to his shoulder disorders, a fact previously of record, the Board finds that the evidence added to the record since the final August 2011 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  

Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the disallowed claims of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 367 (1993).

IV.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (peacetime); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran has not been diagnosed with a chronic disease and, therefore, the provisions relating to presumptive service connection are inapplicable in the instant case.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder during his military service or, in the alternative, such is caused or aggravated by his service-connected tinnitus.

The Veteran's service treatment records reflect that, in April 1989, he was hospitalized for making homicidal threats to his supervisor.  During such treatment, he was diagnosed with a personality disorder, not otherwise specified, with narcissistic, compulsive, impulsive, and borderline traits, that existed prior to service.  It was further noted that the Veteran was not mentally ill, but possessed a character disorder of mood and behavior that is of such severity so as to render him incapable of serving adequately in the Navy.  As such, in May 1989, the Veteran was administratively separated from military service with a diagnosis of a personality disorder.  His DD 214 also shows that his military occupational specialty was in gas turbine systems.

Lay statements from the Veteran and his wife, mother-in-law, and sister-in-law note that his mental health conditions began during his military service and have worsened since such time; however, none of the individuals are shown to have the requisite knowledge to render an etiological opinion on such a complex medical inquiry.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.

Private treatment records reflect complaints of mood swings, stress, and anxiety with an assessment of anxiety in March 2010.  VA treatment records reflect that, in January 2012, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depression.  

In a February 2012 statement, Dr. A.K., the Veteran's private treatment provider, noted relevant diagnoses of mood disorder and personality disorder, and stated that the Veteran worked in an engine room onboard a ship while serving in the Navy and was exposed to various chemical fumes, possibly jet fuel, i.e., JP-5 and JP-8, which were known to cause headaches, difficulty concentrating, coordination problems, fatigue, lack of initiative, sleep disturbance, depressed mood, and dizziness.  Dr. A.K. indicated that it seemed that, while in service, the Veteran complained of some, if not all, of these problems.  He concluded that it was likely that some, if not all, of his complaints can be traced back to his time in the service involving exposure to noxious chemicals.  In support of such opinion, he included several articles addressing the impact of exposure to kerosene and jet fuel.

VA afforded the Veteran a VA examination in January 2013 in connection with his claim.  At such time, the examiner noted that the Veteran had been diagnosed with a personality disorder during his active duty service.  However, the examiner indicated that an examination of the Veteran did not reveal any signs and symptoms that would support a diagnosis of personality disorder.  Furthermore, no other psychiatric disorder was diagnosed upon examination.   

In July 2014, the Veteran underwent a medical examination with a private physician, Dr. H.H-G., a Ph.D.-level psychologist, who diagnosed mood disorder secondary to medical condition and personality disorder, not otherwise specified.  Following an interview with the Veteran, a review of the record, and a mental status examination, Dr. H.H-G. opined that the Veteran's mood disorder was aggravated by service-connected tinnitus, and his personality disorder is more likely than not aggravated by his military service.  In this regard, Dr. H.H-G. noted that studies confirmed the existence of neural circuits that are activated both in depression and tinnitus, and observed that the Veteran struggled with his permanent and debilitating tinnitus.  In support of such opinion, treatise articles addressing the impact of pain on psychiatric disorders as well as the relationship between tinnitus and depression were provided.

As an initial matter, the Board notes that personality disorders are not "diseases" for which service connection can be granted, and as a matter of law are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Consequently, service connection for a personality disorder is precluded as a matter of law.  

Furthermore, there is no probative evidence that a mental disorder was superimposed on the Veteran's personality disorder during service, or that his currently diagnosed acquired psychiatric disorders, to include adjustment disorder and mood disorder, are directly related to his military service.  As noted previously, the lay statements of record, to include those of the Veteran, relating such disorders to service are afforded no probative weight as such individuals are not competent to render an opinion on such a complex medical question.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.

Insofar as Dr. A.K. opined that it was likely that some, if not all, of the Veteran's complaints, which included relevant a diagnosis of mood disorder, can be traced back to his time in the service involving exposure to noxious chemicals, such opinion was based on an inaccurate or incomplete factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  Specifically, in rendering such opinion, Dr. A.K. stated that the Veteran was possibly exposed to jet fuel, i.e., JP-5 and JP-8, during service and complained of some, if not all, of the problems noted to be associated with such exposure, to include headaches, difficulty concentrating, coordination problems, fatigue, lack of initiative, sleep disturbance, depressed mood, and dizziness during service.  However, there is no evidence that the Veteran was, in fact, exposed to jet fuel and, furthermore, his service treatment records reflect that all of his in-service psychiatric-related complaints were attributed to his personality disorder.  Moreover, there is no indication that Dr. A.K. reviewed the Veteran's service treatment records in rendering such opinion and or that he has specialized training in the field of psychiatry or psychology.  Therefore, the Board accords no probative weight to his opinion.

Additionally, while there is no competent opinion addressing the etiology of the Veteran's adjustment disorder, the Board finds that service connection for his mood disorder as secondary to his service-connected tinnitus is warranted.  In this regard, the Veteran has reported that his tinnitus is constant, annoying, and interferes with his sleep.  See July 2011 and June 2014 VA audiological examinations.  Furthermore, Dr. H.H-G. opined that the Veteran's mood disorder was aggravated by service-connected tinnitus and supported such opinion with citation to relevant treatise evidence.  Moreover, she considered the Veteran's reports of his difficulty with his permanent and debilitating tinnitus and included copies of treatise articles addressing the impact of pain on psychiatric disorders as well as the relationship between tinnitus and depression.  As Dr. H.H-G. interviewed the Veteran, reviewed the record, and conducted a mental status examination in connection with rendering such opinion, and provided a complete rationale, relying on and citing to the records reviewed, the Board accords such opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no medical opinion to the contrary.  Consequently, the Board finds that service connection for mood disorder is warranted.

In reaching such determination, the Board notes that, although 38 C.F.R. §3.310(b) indicates that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the AOJ having the responsibility for determining the degree of aggravation in assigning the rating.

B.  Sleep Apnea

The Veteran claims that his currently diagnosed sleep apnea had its onset during service, is related to his in-service exposure to jet fuel and other hazardous chemicals, or is caused or aggravated by his now service-connected mood disorder.  In this regard, the Board notes the Veteran has a diagnosis of sleep apnea as confirmed by an April 2009 sleep study.  

The Veteran's service treatment records are negative for a diagnosis of sleep apnea; however, such reflect reports of shortness of breath, fatigue, and headaches.  Furthermore, an undated record shows that the Veteran reported sleepwalking and "drifting off."  Additionally, in a June 2014 statement, the Veteran's wife reported that, while in service, the Veteran would find him standing in the middle of the bedroom at night, would kick and hit her in his sleep, and, on one occasion, choked her in his sleep.

In a May 2011 statement, the Veteran's private treatment provider (whose name is illegible) noted that the Veteran had a diagnosis of sleep apnea and, prior to treatment, was very fatigued, moody, overweight, and snored very loudly.  He further stated that there was reason to believe that such disorder was also a problem for him as a young man.  In the service, the Veteran's bunkmates complained continually about his snoring, he would fall asleep on his shifts, was in a weight conservation program, and moody.  The physician noted that such condition is not affected by age.  He also stated that there would have been no way to diagnose sleep apnea aboard a ship, and sleep studies were not done frequently 20 years ago.  The physician ultimately opined that he believed that the Veteran's sleep apnea was present when he was in the service.

In a February 2012 statement, Dr. A.K., the Veteran's private treatment provider, noted a relevant diagnosis of sleep apnea, and stated that the Veteran worked in an engine room onboard a ship while serving in the Navy and was exposed to various chemical fumes, possibly jet fuel, i.e., JP-5 and JP-8, which were known to cause headaches, difficulty concentrating, coordination problems, fatigue, lack of initiative, sleep disturbance, depressed mood, and dizziness.  Dr. A.K. indicated that it seemed that, while in service, the Veteran complained of some, if not all, of these problems.  He concluded that it was likely that some, if not all, of his complaints can be traced back to his time in the service involving exposure to noxious chemicals.  In support of such opinion, he included several articles addressing the impact of exposure to kerosene and jet fuel.

In December 2016, the Veteran underwent a medical examination with a private physician, Dr. H.S., who noted his diagnosis of sleep apnea.  Dr. H.S. further observed that research has shown that one in ten patients with obstructive sleep apnea also experience parasomnia symptoms such as sleeping walking, hallucinations, and acting out their dreams.  In this regard, obstructive sleep apnea is caused by a blockage of the airway and each time this happens, the brain becomes aroused in order to resume breathing.  Such is disruptive to sleep and the patient can feel chronically tired during the day.  Because it interrupts sleep, sleep apnea can set a person up for parasomnia.  Dr. H.S. noted that parasomnia involved undesired events that happen while sleeping, to include acting out vivid dreams while sleeping.  He observed that when sleep is disrupted, in this case by cessation of breathing, it would not be uncommon to enact dreams (violent or non-violent), thrash about in bed, or sleepwalk.

Dr. H.S. further stated that research has also shown that psychiatric disorders are commonly associated with obstructive sleep apnea in that a recent study found that subjects with depression compared with non-depressed controls have a higher prevalence of sleep apnea, and with CPAP treatment, both obstructive sleep apnea and psychiatric symptoms decreased, providing further evidence of the co-morbidity of such conditions.

With regard to the Veteran, Dr. H.S. noted that his service treatment records reflect that he was seen due to episodes of sleepwalking and drifting.  Additionally, in the Veteran's wife's June 2014 statement, she noted that, while in service, the Veteran would find him standing in the middle of the bedroom at night, would kick and hit her in his sleep, and, on one occasion, choked her in his sleep.  Dr. H.S. noted that such incidents were exemplary of parasomnia symptoms brought on by sudden awakening due to obstructive sleep apnea.  Ultimately, he opined that, based on his experience, interview with the Veteran, and review of the medical records, statements, and supporting literature, the Veteran's symptoms and complaints were congruent with his diagnosis and it was as likely as not that his severe sleep apnea developed while he was in service and continues to the present.  Dr. H.S. further stated that it was as likely as not that the Veteran's sleep apnea is aggravated by his mood disorder.

While the Board affords no probative weight to Dr. A.K.'s opinion for the reasons discussed in the preceding section, the opinions rendered by the Veteran's private treatment provider in May 2011 and Dr. H.S. in December 2016 reflect that the Veteran's sleep apnea began during service.  In particular, Dr. H.S. offered a detailed opinion and supported such with citation to relevant treatise evidence.  Moreover, he considered the Veteran's documented and reported in-service symptoms and rendered an opinion with a complete rationale, relying on and citing to the records reviewed.  Consequently, the Board accords such opinion great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.  Consequently, the Board finds that service connection for sleep apnea is warranted.

As the Board herein grants service connection for sleep apnea on a direct basis, the Board need not reach the question as to whether such disorder is secondary to his now service-connected mood disorder.

  
ORDER

A compensable rating for bilateral hearing loss is denied.

As new and material evidence has not been received, the application to reopen the claim of entitlement to service connection for a bilateral shoulder disorder is denied.

Service connection for mood disorder is granted.

Service connection for sleep apnea is granted.
 


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


